DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Amendment
The RCE filed on 11/29/2021 to consider the amendment filed on 9/22/2021 has been entered.  Claim 1 is pending in the application.  Claim 2 is cancelled. The amendments to the claim overcome some of the objections previously set forth in the Final Office Action mailed on 8/27/2021.  Those claim objections which have not been addressed are written again below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7: please correct “the out casing” to “the outer casing”
-Claim 1, line 8: please correct “force” to “a force”
-Claim 1, line 11: please correct “a needle spring loaded” to “a needle spring-loaded”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux et al. (US 2018/0117251 A1) in view of Metzger et al. (US 2016/0174694 A1).
Regarding claim 1, Rioux discloses an epinephrine auto-injection device (wearable drug delivery device 2100, see Fig. 16-22B, par. [0109], drug vial 2165 of device 2100 is filled with a dose of epinephrine), comprising:
a wristband (see par. [0107]);

an injection system (needle assembly 2150 and trigger portion 2115 together form an injection system, see Fig. 17, par. [0108]-[0109]) housed within the outer casing (outer casing of handheld portion 2105), the injection system (needle assembly 2150 and trigger portion 2115) having:
a firing button (trigger portion 2115, see Fig. 17, par. [0105], [0115], and [0119]) engaged with a latch (ears 2305, see Figs. 21B-21F, par. [(0119]-[0121], trigger portion 2115 includes one or more trigger arms 2400 wherein the trigger arms 2400 are engaged with ears 2305 to prevent the needle body 2300 from moving distally), the firing button (trigger portion 2115) is partially disposed outside the outer casing (outer casing of handheld portion 2105, see Fig. 16);
a spring (penetration spring 2155, see Fig. 17) housed within the outer casing (outer casing of handheld portion 2105) (see Fig. 17) and configured to exert force on the latch (ears 2305) (see Figs. 20A-21F, par. [(0119]-[0121], penetration spring 2155 exerts force on ears 2305 to move the needle body 2300 distally towards the injection site), the spring (penetration spring 2155) is compressed within the outer casing (outer casing of handheld portion 2105) until the firing button (trigger portion 2115) is engaged (see par. [0115]-[0116]); and
a needle (needle 2310, see Fig. 19A) spring loaded within the outer casing (outer casing of handheld portion 2105) via the spring (penetration spring 2155) (see par. [(0119]-[0121], penetration spring 2155 exerts force on ears 2305 to move the needle body 2300 — which includes needle 2310 — distally towards 
wherein depressing the firing button (trigger portion 2115) releases the spring (penetration spring 2155, see Figs. 20A-20B, par. [0115]-[0116]), thereby causing the spring (penetration spring 2155) to exert pressure on the latch (ears 2305) (see Figs. 20A-21F, penetration spring 2155 exerts pressure on ears 2305 to move needle body 2300 distally);
wherein the latch (ears 2305) exerts pressure on the plunger (needle body 2300) (note: when ears 2305 moves distally, needle body 2300 moves distally. Therefore, ears 2305 exert pressure on needle body 2300 to move needle body 2300 distally); and
wherein the plunger (needle body 2300) pushes the needle (needle 2310) out of the outer casing (outer casing of handheld portion 2105) (see Fig. 20B, par. [0116]) and releases the epinephrine supply through the needle (needle 2310) (see par. [0115]-[0123], note: when the user pushes down on trigger portion 2115, the trigger arm 2400 moves upwards to release penetration spring 2155, causing the needle 2310 to move distally and out of the outer casing of handheld portion 2105. When needle body 2300 moves distally, arm 2340 pushes latch 2505 downward, causing vial spring 2175 to drive plunger 2180 downward within the drug vial 2165 to release epinephrine through the needle 2310).

Metzger teaches a wearable device (see Fig. 6) wherein the outer casing (see Fig. 6) has a time display thereon (see Fig. 6, par. [0030]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rioux by adding a time display onto the outer casing, as taught by Metzger, in order to provide a clock with an alarm function to remind the user when needed (see Metzger par. [0030]).

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of the Rioux and Metzger references does not teach the features of amended claim 1.  However, as described in the rejection of claim 1 above, the Advisory Action mailed on 10/8/2021, and in the Applicant-initiated Interview (see Interview summary mailed on 10/4/2021), the combination of Rioux and Metzger does teach each and every limitation of amended claim 1.  Rioux specifically teaches the new limitation added to claim 1 of “the spring is compressed within the outer casing until the firing button is engaged”.  Rioux discloses (see par. [0115]-[0116]) that the user depresses trigger portion 2115 (i.e. the claimed “firing button” in claim 1), which actuates a needle trigger mechanism, which releases energy stored in the penetration spring 2155 (i.e. the claimed “spring” in claim 1).  Rioux further discloses all of the remaining features of amended claim 1 (see claim 1 rejection above) except for the outer casing having a time display thereon.  Metzger teaches a wearable device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783